                 Case 2:20-cr-00173-TLN Document 16 Filed 12/02/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CAMERON L. DESMOND
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-00173-TLN
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   JEREMY DOSIER,                                      DATE: December 3, 2020
                                                         TIME: 9:30 a.m.
15                                Defendant.             COURT: Hon. Troy L. Nunley
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      By previous order, this matter was set for status on December 3, 2020.

21          2.      By this stipulation, defendant now moves to continue the status conference until February

22 4, 2021, at 9:30 a.m., and to exclude time between December 3, 2020, and February 4, 2021, under

23 Local Code T4.

24          3.      The parties agree and stipulate, and request that the Court find the following:

25                  a)     The government has represented that the discovery associated with this case

26          includes over 150 pages of reports and photographs. All of this discovery has been either

27          produced directly to counsel and/or made available for inspection and copying.

28                  b)     Counsel for defendant desires additional time review the evidence, meet with her


      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:20-cr-00173-TLN Document 16 Filed 12/02/20 Page 2 of 3


 1        client to discuss the evidence, conduct independent factual investigation, conduct sentencing

 2        legal research, explore resolution possibilities with her client, and otherwise prepare for trial.

 3               c)      Counsel for defendant believes that failure to grant the above-requested

 4        continuance would deny her the reasonable time necessary for effective preparation, taking into

 5        account the exercise of due diligence.

 6               d)      The government does not object to the continuance.

 7               e)      Based on the above-stated findings, the ends of justice served by continuing the

 8        case as requested outweigh the interest of the public and the defendant in a trial within the

 9        original date prescribed by the Speedy Trial Act.

10               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11        et seq., within which trial must commence, the time period of December 3, 2020 to February 4,

12        2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

13        T4] because it results from a continuance granted by the Court at defendant’s request on the basis

14        of the Court’s finding that the ends of justice served by taking such action outweigh the best

15        interest of the public and the defendant in a speedy trial.

16                                    [CONTINUED TO NEXT PAGE]

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME              2
     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00173-TLN Document 16 Filed 12/02/20 Page 3 of 3


 1          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: December 1, 2020                                  MCGREGOR W. SCOTT
 7                                                            United States Attorney
 8
                                                              /s/ CAMERON L. DESMOND
 9                                                            CAMERON L. DESMOND
                                                              Assistant United States Attorney
10

11
     Dated: December 1, 2020                                  /s/ LINDA ALLISON
12                                                            LINDA ALLISON
13                                                            Counsel for Defendant
                                                              JEREMY DOSIER
14
                                            FINDINGS AND ORDER
15
            IT IS SO FOUND AND ORDERED this 1st day of December, 2020.
16

17

18

19
                                                                   Troy L. Nunley
20                                                                 United States District Judge

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
